Title: From Thomas Jefferson to Gouverneur Morris, 11 September 1793
From: Jefferson, Thomas
To: Morris, Gouverneur



Dear Sir
Philadelphia Sep. 11. 1793.

My late letters to you have been of Aug. 16. 23. and 26: and a duplicate of the two first will accompany this. Yours lately received are Apr. 4. 5. 11. 19. May 20. and June 1. being Nos. 26. to 31. I have little particular to say to you by this opportunity which may be less certain than the last.—The North Western Indians have refused to meet our Commissioners unless they would agree to the Ohio as our boundary by way of preliminary article; and this being impossible on account of the army locations and particular sales on that side the river, the war will go on. We may shortly expect to hear that Genl. Wayne is in motion.—An infectious and mortal fever is broke out in this place. The deaths under it the week before last were about 40. the last week about 80. This week they will probably be about 200. and it is increasing. Every one is getting out of the city who can. Colo. Hamilton is ill of the fever, but is on the recovery. The President, according to an arrangement of some time ago set out for Mt. Vernon yesterday. The Secretary at War is setting out on a visit to Massachusets. I shall go in a few days to Virginia. When we shall reassemble again may perhaps depend on the course of this malady, and on that may depend the date of my next letter. I have the honor to be with great & sincere esteem & respect Dr. Sir your most obedt. servt.

Th: Jefferson

